23. Conditions of employment of other servants of the European Communities (
- Before the vote (oral amendments to Amendments 62, 65 and 75)
Mr President, ladies and gentlemen, as rapporteur I wish to table three oral amendments: to Amendment 62 - on the voting list, if you can follow - regarding recital 12, I propose that the entire parenthetic clause from 'annual amounts' up to 'annual budget' be deleted.
To Amendment 65 on the voting list, concerning recital 12c, I propose that the following parenthetic clause be inserted between the words 'parliamentary assistance' and 'cover the total costs': 'the annual amounts necessary will be determined within the annual budgetary procedure'.
To Amendment 75, which concerns Article 131, my oral amendment is to add the word 'transparent' to the words 'reference framework', to give 'transparent reference framework'.
These are the oral amendments that I am tabling to the House as rapporteur. I hope that they are accepted.
Mr President, ladies and gentlemen, I would formally ask the Commission whether it is in agreement in respect of all these accepted amendments.
Vice-President of the Commission. - Mr President, the Commission is pleased that an agreement has been reached between the institutions on a joint text for a statute for parliamentary assistants.
On behalf of the Commission, I can confirm today our agreement on this text, which preserves the full substance of our initial proposal. The Commission prepared this proposal in response to a request from the European Parliament to the Commission in a letter from President Pöttering to President Barroso. Only eight months after this request, you have now endorsed the result of the very constructive discussions between Parliament, the Council and the Commission. With this proposal, for the third time in 10 years, the Commission took the initiative of addressing the issue of a statute, and we firmly believe that this time we will succeed. We now have to use this window of opportunity. Therefore, I also give a commitment on behalf of the Commission to defend this text until its final approval by the Council.
(Applause)
Mrs Wallström, I am sure that Parliament welcomes your statement.
We will now proceed to a roll-call vote to close an issue that has been pending for almost 30 years.
Let me just savour this moment.
- After the vote
rapporteur. - (IT) Mr President, ladies and gentlemen, while I am grateful to the Commissioner, I would ask for your attention for a moment because I have to read out a political declaration, an institutional political declaration agreed on with the Council.
'The European Parliament and the Council, notwithstanding the competences of the budgetary authority, agree that the transition to new conditions of employment of accredited parliamentary assistants does not in itself require an increase in the appropriations entered in the European Parliament section of the general budget of the European Union and intended to cover parliamentary assistance, with respect to the appropriations entered for this purpose in the budget for the financial year 2008, subject to indexation.
The European Parliament draws attention to Article 69(2) of the implementing measures for the Statute for Members of the European Parliament, as adopted by the Bureau of the European Parliament on 17 July 2008, which stipulates that the total expenses reimbursed to all parliamentary assistants may be indexed each year by the Bureau.
The European Parliament and the Council agree that, where the Commission has to propose, pursuant to Article 96(11) of the Conditions of employment of other servants of the European Communities (CEOS), an adjustment of the contribution to the unemployment insurance scheme, as a result of the inclusion of accredited assistants in that scheme, the necessary payments from the European Parliament should be financed by way of an appropriate budget heading and drawn from the global appropriations intended for the sections of the budget relating to the European Parliament.
The European Parliament and the Council would point out that, in accordance with Article 248(4)(2) of the EC Treaty, the Court of Auditors may at any time present its findings on specific problems in the form of special reports or give opinions at the request of one of the other Community institutions.
The European Parliament undertakes to consult the future body representing accredited parliamentary assistants with regard to any amendments made to the internal decision referred to in Article 125(1) of the CEOS.'
This is the declaration agreed on with the Council, and while I would ask the Council whether it agrees - I think it is fairly safe to say that it does - I should just like to devote a couple of minutes to sharing a thought, an idea, with Parliament. We have concluded a piece of work which, as the President pointed out, is age-old and has been debated for many years. However, the Committee on Legal Affairs, which was given the task of having to consider, in just a few days, a proposal that came from the Commission but that had somehow been drafted by the Roure committee - I refer to the chairman, Mrs Roure, whom I thank - has done a thorough job. It is with great pride that I must say that the Committee on Legal Affairs has thoroughly investigated a problem that my fellow Members know is difficult.
We have struck a balance regarding the free and fundamental choice of Members to choose their own assistants - this is stated throughout the framework - a balance that gives rise to transparency, that provides rules and that therefore changes this situation about which there was uncertainty. I have stood up for the Committee on Legal Affairs, Mr President; I have also written a letter to Mr Pöttering, to say that, as the Committee had the duty and right to hold a large-scale debate, it has done so, and I believe that it has found the right balance. In the trialogue I must thank the Commission and the Council, who have worked together, but, above all, I must thank the coordinators, my colleagues and Maria José from the Secretariat, who has made an exceptional contribution, which we are consolidating today.
I hope that my fellow Members will vote in favour; we will see in the next two years whether this legislation can contribute significantly to our parliamentary work.
Many thanks, Mr Gargani.
I would also, as this has been the result of teamwork, take the liberty of congratulating Martine Roure for her excellent work within the working group, chairing it with great determination
I would also, of course, like to extend our thanks to our Secretary-General, who has been a formidable negotiator on this topic - and without his determination, none of this would have been possible - and also to the four most recent Presidents of the European Parliament, Mr Pöttering, who was keen to complete this matter, Mr Borrell, who enabled us to take a decisive step forward with the adoption of the codex, Mr Cox, who made it possible to separate the various statutes, and, of course, Mrs Fontaine, who fired the starting pistol almost 10 years ago, so that we could finally have this report before us today.
(IT) Mr President, ladies and gentlemen, I am sorry, this may seem like sycophancy, but my fellow Members will forgive me, since some may still not be aware that the person who put forward this matter within the Bureau in years gone by was in fact you, and therefore as you were not able to say it, I will. Therefore, on behalf of my group and of those outside my group, I thank you also for your work within the vice-presidency of Parliament.
Thank you everybody. I think that the new statute will serve as an example in other parliaments all over the world.